Mr. Justice Beckwith delivered the opinion of the Court: This is an action to recover the sums of money specified in a large number of printed instruments in the following form: “ Good for 50 cents. “H. C. Myers, Sut.” and were indorsed, in the handwriting of the defendant, “ H. C. M.” The plaintiffs proved the signature of the defendant on the back of each of the instruments; that they were issued by the defendant, and that he-received value for them from the person to whom they were originally issued. It also appeared in evidence that the plaintiffs received these instruments in the usual course of business for goods sold and delivered, from persons other than the defendant, and that before the commencement of this suit they presented them to the defendant and demanded payment, which was refused. On the trial the court below excluded the instruments from the consideration of the jury. The exclusion of these instruments as evidence is sought to be sustained on two grounds: Eirst. That the instruments were intended to be used as a general circulating medium in violation of the statute and of public policy, and are therefore void. Second. That no payee is named in the instruments, and, consequently, no action will lie thereon in the name of the plaintiffs. The statute to which reference is made (Scates’ Comp. 120) forbids “any person to emit, issue, utter or pay out, pass or receive in payment, any bill of credit, bond, promissory note, bill of exchange, order, draft, certificate of-deposit, written instrument, &c., to be used as a general circulating medium, as, or in lieu of money or other currency, or intended by the makers thereof to be so used* other than the bills or notes of the banks of this State. There can be no just pretense in this case that these instruments were intended as a general circulating medium to mingle with the currency of the country. They were not issued to be used as a general circulating medium, and are not, therefore, within the meaning of the statute. The defendant, by issuing the instruments for value, adopted the printed signature thereon as his own, and became thereby bound in the same manner, as if it had been written by himself. He thereby asserted to whomever might receive the instruments, that the signature was binding upon him, and he is not at liberty now to retract the assertion. We think it makes no difference, so far as the defendant’s liability is concerned, whether he wrote his name in script or roman letters, or whether such letters were made with a pen or with type, or whether he printed, engraved, .photographed or lithographed them, so long as he adopted and issued the signature as his own. It is true, that a written signature in script, may be a safer mode of subscribing one’s name, but where a party has adopted a signature made in any other mode, and has issued an instrument with such adopted signature, for value, he is estopped from denying its validity. A bona fide holder of a promissory note, or due-bill, in which the name of the payee has not been inserted, has the right to fill up the blank left for the payee’s name, with that of an indorser. It is reasonable to infer an authority from the maker who has issued a note or due-bill, for value (wherein no payee is named, and which is indorsed by the maker), to fill up the blank with the name of the maker, so as to make it an instrument payable to his own order. Laurence v. Mabry, 2 Dev. 473; Story on Prom. Notes, § 39; White v. Ver. & Mass. R. R. Co., 21 How. 575; 1 Pars. on Notes and Bills, 33. We think the plaintiffs had a right to fill up the printed instruments, by inserting the words “ to myself or order ” after the words “good for 50 cents.” A due-bill, under our statute,’ is assignable in the same manner as a promissory note. In Brown v. Butcher's, &c., Bank, 6 Hill, 443, it was held that a person may become bound by any mark or designation he thinks proper to adopt, provided it was used as a substitute for his name, and he intended to bind himself thereby. In that case the indorsement of the defendant was the figures 1, 2 and 8, written in pencil by him; and although it appeared that he could write, the indorsement was held to be sufficient. In Geary v. Physic, 5 B. & C. 234, Lord Tenterden said, the law of merchants requires, only, that an indorsement of bills of exchange should be in writing, without specifying the manner in which the writing is to be made. In Merchants Bank v. Spicer, 6 Wend. 443, a check was indorsed by the defendant with his initials “P. W. S.,” and it was regarded as sufficient. See also Palmer v. Stevens, 1 Denio, 471. We think the indorsement of these instruments was sufficient. The plaintiffs had a right to fill out the blank indorsements with a direction to pay the sums mentioned in the instruments to themselves. The instruments, when filled up according to the plaintiffs’ legal right, would have been valid obligations in form against the defendant. The filling up of the blanks was a mere matter of form, and might have been dispensed with altogether. Gillham v. State Bank of Illinois, 2 Scam. 247. We were referred in argument to Brown v. Gilman, 13 Mass. 158, and other cases, but we think they are not applicable, for the reason that, at common law under which they arose, due-bills were not assignable as they are under our statute. The instruments in those cases could not be made assignable, and were therefore held to be only evidence of an indebtedness between the original parties. The court below erred in excluding the instruments, and its judgment must therefore be reversed and the cause remanded. Judgment reversed.